891 F.2d 292
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.B. Charles SMITH, Petitioner-Appellant,v.Sheriff Lones TAULBE, Respondent-Appellee.
No. 89-5780.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This pro se federal prisoner has filed a motion for appointment of counsel in this appeal from the district court's order denying his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241.   The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   The panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
B. Charles Smith filed his petition while temporarily housed at Fayette County Detention Center in Lexington, Kentucky.   Smith complained that his detention was unlawful because the Fayette County facility lacked an adequate law library.   He sought access to adequate legal materials or, in the alternative, release from custody.


3
Upon review we conclude that the matter should be dismissed as moot.   Smith's request for injunctive relief was mooted upon his transfer to the Arizona facility where he is currently incarcerated.   See Weinstein v. Bradford, 423 U.S. 147, 148 (1975) (per curiam);   Goar v. Civiletti, 688 F.2d 27, 29 (6th Cir.1982).


4
Accordingly, the motion for appointment of counsel is denied.   The order of the district court is hereby vacated and the case remanded to the district court for it to dismiss the suit as moot.   Rule 9(b)(6), Rules of the Sixth Circuit.